 RABER-KIEF, INC.629rules.Moreover, it isclear fromthis record that the firemen-watch-men havethe duty as such to deny admittance to the plant to unauthor-ized persons.Keys to the plant, including those to thegate, areentrusted to the firemen-watchmen, and the fireman-watchman wit-ness admitted that when someone rang the gate buzzer he would admitthem only if that person was authorized to be in the plant.On this record as a whole, I must conclude that the employees inissuedo enforce plant protection rules against both employees andother persons and are guards within the meaning of the Act. There-fore, I would exclude them from the certified unit as required by Sec-tion 9 (b) (3) of the Act.CHAIRMAN MCCULLOCHand MEMBER ZAGORIAtook no part in theconsiderationof the above Order Amending Certification.United Brotherhood of Carpenters&Joiners of America, Local1281, AFL-CIO [Raber-Kief,Inc.]andIvan DiBoff.Case No.19-CB-950.May 17, 1965DECISION AND ORDEROn January 14, 1965, Trial Examiner James R. Webster issued hisDecision in the above-entitled proceeding, finding that the Respondenthad not engaged in the unfair labor practices alleged in the complaintand recommending that the complaint be dismissed in its entirety, asset forth in the attached Trial Examiner's Decision.Thereafter, theGeneral Counsel filed exceptions to the Trial Examiner's Decision anda brief in support thereof.Pursuant to Section 3(b) of the National Labor Relations Act, asamended, the National Labor Relations Board has delegated its powersin connection with this case to a three-member panel [ChairmanMcCulloch and Members Fanning and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner only to the extent consistent withthis Decision and Order.The complaint alleges that, by refusing between June 24 and Sep-tember 5, 1963, to refer Ivan DiBoff for employment with Raber-Kief,Inc., pursuant to an exclusive hiring hall agreement, because of antag-onism against DiBoff on the part of Business Agent Powell, the152 NLRB No. 48. 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent caused or attempted to cause Raber-Kief, Inc., to discrimi-nate against DiBoff in violation of Section 8 (b) (2) and had restrainedand coerced DiBoff in the exercise of his rights guaranteed in Section 7of the Act in violation of Section 8(b) (1) (A). The Trial Examinerfound that the General Counsel had failed to sustain his burden ofproof that the referral for employment to Raber-Kief of other carpen-ters in preference to DiBoff constituted discrimination against DiBoff.We do not agree.The exclusive hiring agreement in force between Raber-Kief, Inc.,and the Respondent provides for the referral of qualified carpentersfrom two lists.List No. 1 consists of men who have been residents ofof the Respondent's jurisdictional area, or have worked within thearea in each of the two preceding years. List No. 2 consists of all otherqualified applicants.The agreement gives job preference to carpen-ters on list No. 1, except that. an employer may request that out of eacheight carpenters on the job one be on or qualified for list No. 2. Thisone-to-seven ratio was to remain in force at any stage or period of aproject.An employer's request for a specific list No. 2 carpenter byname is honored by the Respondent, unless the one-to-seven ratio pre-cludes such referral.When the request for carpenters is not by name,listNo. 2 carpenters are not referred to the job until all names on listNo. 1 have been exhausted.A request by an employer for a particularcarpenter can be made through the employee himself. If a carpentercomes into the hall and states that he was sent by the employer to pickup a referral slip to go to work for him, such a request is treated as arequest by the employer for this man by name.Ivan DiBoff, the Charging Party, is 77 years of age.He is a mem-ber of Respondent and has worked in its jurisdictional area for manyyears.In November 1961 he went to Hawaii to work on a projectwhich ended in May 1963. In May, DiBoff returned to Alaska, rereg-istered with the Respondent, and was erroneously placed on list No. 1.When the matter came to the attention of Business Agent Powell,DiBoff's name was removed by Powell to list No. 2.In the early part of June 1963, DiBoff asked Foreman Woodwardfor employment at the Monta-Vista project of Raber-Kief, Inc.Wood-ward asked Superintendent Morse to place a request for DiBoff's refer-ral with the Respondent.He also told DiBoff, when he got his referralfrom the Union, to bring it to him and he could start work wheneverhe got his tools. There is no evidence as to whether Morse made arequest for referral.DiBoff, however, testified, and the Trial Exam-iner found, that DiBoff told Powell that the job with Raber-Kief waswaiting for him if he could obtain a referral. Powell denied the refer-ral on the ground that DiBoff was a list No. 2 man. DiBoff's subse- RABER-KIEF, INC.631quent frequent visits to the hiring hall to obtain a referral to theMonta-Vista job proved equally unsuccessful.DiBoff reported toWoodward of his inability to procure a referral slip from Powell.On or about June 23, Woodward made a telephone request for thereferral of DiBoff,Osnes, and Nicholaysen,all of them list No. 2 car-penters.The request was refused on the ground that they were listNo. 2 men.Woodward then took them personally to the union hall.Powell explained that he could not dispatch any one of the three,because the Monta-Vista quota of list No. 2 carpenters had been filled.Urgently needing carpenters for the project, Woodward then madean "open request";i.e., a request for carpenters not specified by name.Pursuant to this request Powell, between June 24 and 30 referred toWoodward eight carpenters, including a list No. 2 carpenter, Saelvik.Some of these carpenters,including Saelvik, proved to be incompe-tent, and were paid off on June 28. On June 26, when Saelvik wasreferred for a job, the Monta-Vista quota of list No. 2 carpenters hadbeen filled.On or about July 1, Powell brought to Woodward a list No. 1 car-penter,Hansen, and asked Woodward to hire him. As Woodwarddid not think that Hansen was the right man for the job, he refusedto employ him. Powell said that if Woodward would put Hansen towork, he would refer either Osnes or Nicholaysen.Woodward refusedbut said that if Powell would send both, Osnes and Nicholaysen, hewould take Hansen.Eventually,all three were referred to Wood-ward.On July 2, when Powell referred Osnes, the Monta-Vista quotaof list No. 2 carpenters was already filled.On July 3, when Powellreferred Nicholaysen, the number of list No. 2 carpenters on that proj-ect was two in excess of the permissible quota.In the latter part ofJuly, Haber-Kief began hiring carpenters foritsAdak project.On Woodward's recommendation,Office ManagerTaylor placed a request for DiBoff.DiBoff was not referred because,as Powell later explained to Taylor,he was not on list No. 1. In anattempt to secure referral, DiBoff made several visits to the hiring hall.All these visits produced no results until about September 10, whenDiBoff was referred to the Adak project.After DiBoff had beeninitially denied a referral, three list No. 2 carpenters were referred tothe project; i.e.,Wood, O'Shaugbnessy, and Wymer.The recordshows that on each such occasion a list No. 2 carpenter was referredto the project at a time when the project's quota of such carpentershad already been filled.The Trial Examiner found that after the initial specific requests forDiBoff's referral-on June 23 for the Monta-Vista project and nearthe end of July for the Adak project-Raber-Kief made no specificrequests for DiBoff.He then concluded that the Employer's failure 632DECISIONSOF NATIONALLABOR RELATIONS BOARDto request DiBoff by name,while making specific requests for otherlistNo. 2 carpenters,indicated the Employer's preference for thesemen over DiBoff, and hence apparently canceled or revoked his priorrequest for DiBoff.The record does not support this conclusion.Questioned about this matter, Woodward testified that he made spe-cific requests for Osnes and Nicholaysen and not for DiBoff because he"was resigned to the fact that[DiBoff]was not going to be sent to thejob," that DiBoff had "told him many times that he couldn't get[a referralslip]."AfterPowell's initial refusal to referOsnes andNicholaysen,Woodward'snext request for carpenters was an "openrequest," in which he did not ask for carpenters by name, because heneeded carpenters for his project badly and his prior request, first forDiBoff and then for Osnes and Nicholaysen,had been denied byPowell.The office manager for the Adak project,Taylor, gave asimilar explanation.He placedhis first request for DiBoff sometimein July.He requested DiBoff once more after he received FinanceSecretary Lannen's letterstating thatDiBoff would be dispatched.This request was again denied on the ground that DiBoff was not onlistNo. 1.Taylor testified that he believed that he had called Powella couple of other times.After Taylor"had been definitelyturneddown and gave up hopeof getting dispatch" of DiBoff, he told DiBoffthat"it was just a waste of nuy time and his time coming in to see me."We find that Raber-Fief's failure to make specific requests for DiBoff'sreferral after the initial requests had been rejected by Powell does notindicate either its preferences for other list No. 2 carpenters overDiBoff,or that it had canceled or revoked the pending requests forDiBoff's referral made through DiBofF himself.Assuming, however,that the failure thereafter to make a specific request for DiBoff didrevoke the Employer's prior request for DiBoff,the Respondent'sdenial of the original request, if discriminatory,would make it respon-sible for all the consequences of its original wrongful action.The Respondent denies that, through Business Agent Powell, it dis-criminated against DiBoff in the matter of his referral for employ-ment. It contends that the requests for DiBoff's referral were rejectedbecause DiBoff was a list No.2 carpenter and because at the time ofsuch requests the one-to-seven ratio of list No. 2 to list No. 1 carpentersdid not warrant his referral.We find no merit in this contention.Assuming that DiBoff's referral at the time would not have been war-ranted if the required ratio were strictly adhered to, the record estab-lishes that the ratio had been strictly followed only with respect toDiBoff, and not other list No. 2 carpenters.After the initial requestsfor DiBoff's referral had been denied on that ground, eight list No. 2carpenters were referred to Raber-Kief project in disregard of theratio and when the Employer's quota for list No. 2 carpenters had RARER-KIEF, INC.633already been exhausted.Only in DiBof's case was the required ratiorelied on as an excuse for the denial of referral.The record showsthat other list No. 2 carpenters have been referred, in preference toDiBof£, to Raber-Kief pursuant to its "open request" for carpentersalthough Raber-Kief'sspecificrequest for DiBoff's referral was stillpending.Thus, a list No. 2 carpenter, Saelvik, was referred to aMonta-Vista job on June 26 in preference to DiBoff although Saelvik'sreferral was not specifically requested.Under apparently similar cir-cumstances, Powell, on August 20, referred Freeberg, whose name didnot appear on either list1supplied by the Respondent, to the Monta-Vista job.The complaint alleges, in substance, that Powell's disparate treat-ment of DiBoff, as set out above, was due to Powell's hostility towardDiBoff and that this hostility arose out of or in connection withDiBoff's activity as a union member. The evidence amply supportsthese allegations.Powell's hostility toward DiBoff appears to have originated withDiBoff's violation in 1960 of the Respondent's jurisdictional rules ona project at St. Paul's Island.DiBoff had a laborer move some mate-rial.The steward on the job called a meeting of carpenters to discussthe incident, and the meeting voted that DiBoff be removed from thejob.Only the project manager's intervention saved DiBoff's job.When Powell later arrived at the island, DiBoff was reprimanded byPowell for "not standing up to the Carpenters' jurisdiction."In June 1963, Local 1281 held an election for a business agent.Powell was one of the candidates for that office.A rerun election washeld in August of the same year. In both elections, DiBoff openlycampaigned against Powell.DiBoff went around telling everybodyhe knew that Powell "was not man enough to be in that job."Heoffered his help in the campaign to Powell's rival.According toFinance Secretary Lannen, DiBoff pulled "no punches" while cam-paigning.DiBoff's part in the campaign was a matter of "commonknowledge."Powell was well aware of it.In an effort to obtain a referral, DiBoff in July registered com-plaints with the International headquarters of the Union and theNational Labor Relations Board.Powell knew of these complaints.On one occasion he told DiBoff that lie had received a letter fromPresident Hutchinson and added : "You think this is going to helpyou?"Sometime in August, DiBoff brought his case before the Respond-ent's executive board.Business Agent Powell, although not a member3 Counsel for the General Counsel contends that Freeberg, whose name did not appearon either list was a list No. 2 carpenterPowell, who was questioned with respect toFreeberg's status, did not know which list Freeberg was on without consulting hisreferral records. 634DECISIONSOF NATIONALLABOR RELATIONS BOARDof the board, attended the meeting.After DiBoff had presented hiscase, the board decided unanimously, in view of DiBoff's "union back-ground and age," to grant him "special dispensation" and to dispatchhim to any job for which he is requested. The next day, the board'ssecretary wrote Raber-Kief advising that DiBoff would be dispatchedat any time it so desired.Nothing came of this because the board'saction was reversed at the next general membership meeting of theRespondent.At this meeting, Powell opposed the board's action, citedthe 1960 incident at St. Paul's Island, and accused DiBoff of cuttingdown Carpenters' jurisdiction by making concessions to laborers.Powell admitted that DiBoff made him "temporarily angry" andstated "I am not very happy with DiBoffbecause of the way heinsulted me all summer and because of the length to which, he went toget dispatched."While DiBoff's complaint was pending before theexecutive board of the local, Finance Secretary Lannen frequently"insisted or pleaded" with Powell to dispatch DiBoff. Powell, duringthis period, stated to Lannen that he "was not going to dispatch theold son-of-a-bitch, he was on list No. 2 regardless."According toLannen, Powell demonstrated "great dislike" for DiBofF.Lannenthought they would "come to blows several times there" when DiBoffasked to be dispatched. To Frank Skinner, a supervisor for WedekindCompany, who asked for DiBoff's referral to his project, Powell statedthat he did not "give a damn if DiBoff ever goes to work."Upon the entire record we find that the Respondent's alleged reasonfor the denial of DiBoff's requests for referral to Raber-Kief; namely,that the referrals were not warranted under the one-to-seven ratio oflistNo. 2 carpenters, is not borne out by the record. Far from strictlyenforcing this rule, the Union frequently waived it with respect toother list No. 2 carpenters.While the Union may establish reasonablerules for administering an exclusive hiring hall, it may not administerthem in a discriminatory manner 2Under all the circumstances, weare convinced that the real reason for the discriminatory treatmentaccorded to DiBoff is to be found in DiBoff's union activities whichincurred Powell's enmity and disapproval.DiBoff openly partici-pated in electioneering against Powell during the two elections in thesummer of 1963.Dissatisfied with Powell's referral practices, he2 J. J Hagerty, Inc.,139 NLRB 633, 654, enfd. in partsub nom. Local 138, Interna-tional Union of Operating Engineers, AFL-CIO, et at. v. N.L.R.B.,321 F. 2d 130 (C.A.2),where the referral was denied to members of a reform group,Local Union No. 18,International Union of Operating Engineers,AFL-CIO and its agent,George E. Miller(Earl D Creager, Inc ),141 NLRB 512, where the union refused referral on the allegedground that the discriminatee violated the so-called 24-hour rule while at the same timewaiving the application of that rule to other employees. See alsoLocal357,Interna-tionalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America(Los Angeles-Seattle Motor Empress) v. N.L IL B ,365 U S. 667, where the Court heldthat it is permissible for an employer to agree to hire only employees referred by theUnion, provided that the hiring hall is operated on a nondiscriminatory basis. RABER-KIEF, INC.635carried his dispute to the executive board of the local, and later onfiled his complaints with the International president and the NationalLabor Relations Board. It is well established that the activities ofemployees, such as those of DiBoff, to oust an incumbent union officerand elect a new one in a forthcoming election, are concerted activitiesprotected by Section 7 of the Act, and are encompassed within the8 (b) (2) proscription of discrimination because of such union activi-ties."Under Section 8 (b) (2) a union, under the exclusive hiring hallarrangement, may not refuse requests for referral for employment forreasons which relate to their union or concerted activities.4Nor couldthe Union deny the referral of DiBoff because of his infraction of theUnion's jurisdictional rules some 3 years before.Although violativeof the intraunion rules, his conduct did not affect his right to a job.'As the Respondent attempted to cause, and did cause, Raber-Kief,Inc., to discriminate against DiBoff in violation of Section 8(a) (3),the Respondent thereby violated Section 8 (b) (2) of the Act. By thusattempting to cause and causing Raber-Kief to discriminate againstDiBoff, the Respondent also has restrained and coerced DiBoff and theemployees of Raber-Kief, Inc., in the exercise of rights guaranteed bySection 7 of the Act, and has thereby violated Section 8(b) (1) (A)of the Act.THE REMEDYHaving found that the Respondent has engaged in unfair labor prac-tices, it will be ordered that it cease and desist therefrom and takecertain affirmative action designed to effectuate the purposes of the Act.3Local Union No. 18,InternationalUnion of Operating Engineers,AFL-CIO, etc.(Carl D Creager, Inc ), supra,where the discriminatee sought to unseat the incumbentunion leadership in a forthcoming election,Emmadine Farms, Inc.,138 NLRB 1098,where the union caused the discharge because of the employee's consistent opposition tothe union leadership and policies;International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America, Local No. 38, etc.(Al Johnson Construction Co ),146 NLRB 1627,where the union refused to refer a member of the dissident group who hadsought to defeat the reelection of the incumbent union officers.b International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers ofAmerica, Local No 38, etc (Al Johnson Construction Co ), supra.'InternationalHod Carriers',Building and Common Laborers' Union of America,Local894,AFL-CIO (Thorp Construction Company and Lomelo Construction Company),148 NLRB 55, where the union denied clearance to an employee because he was not amember in good standing. In finding the denial violativeofSection 8(b) (2), the TrialExaminer,affirmed substantially by the Board,observed that whether the membershipwas denied because the employee sought to oust the union'sbusiness representative, orbecause the union wastryingto purge itself of gamblers,itwas patently for a reasonother than his failure to tender periodic dues and initiation fees required as a conditionof acquiring or maintaining membership.See alsoLocal No. 320, International Unionof operating Engineers,AFL-CIO (R.W. Hughes Construction Company,Inc.),150NLRB 455, where the union refused to refer an individual on the ground,inter alia,that he was a "troublemaker";The Leece-Neville Company,140 NLRB 56,62, enfd. 330F. 2d 242 (C.A. 6), cert. denied October 12, 1964 [379 US 819], where the Boardfound that the union,in causing discharge of members of the dissident group,allegedlyfor nonpayments of dues,violated Section 8(b) (2) of the Act. 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDHaving found that the Respondent had caused Raber-Kief, Inc., todiscriminate against Ivan DiBoff, it will be ordered that the respond-ent make DiBoff whole for any loss of earnings sustained by reasonof the discrimination from the date of DiBoff's first request for refer-ral to Raber-Kief's Monta-Vista project to the date of the referral ofDiBoff to Raber-Kief's Adak project. Backpay shall be computed inaccordance with the Board's formula in F. W.Woolworth Company,90 NLRB 289, together with interest at 6 percent per annum, as pro-vided inIsis Plumbing & Heating Co.,138 NLRB 716.CONCLUSIONS OF LAW1.Raber-Kief, Inc., and the Alaska Chapter of the Associated Gen-eral Contractors of America, Inc., are employers engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2.United Brotherhood of Carpenters & Joiners of America, Local1281, AFL-CIO, the Respondent herein, is a labor organization withinthe meaning of Section 2(5) of the Act.3.By attempting to cause, and by causing, Raber-Kief, Inc., to dis-criminate against Ivan DiBoff in violation of Section 8(a) (3) of theAct, the Respondent has violated Section 8(b) (2) and 8(b) (1) (A) ofthe Act.4.The aforesaid unfair labor practices affect commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relation Board hereby orders that theRespondent, United Brotherhood of Carpenters & Joiners of America,Local 1281, AFL-CIO, its officers, agents, and representatives, shall:1.Cease and desist from :(a)Causing or attempting to cause Raber-Kief, Inc., to denyemployment to, or in any other manner to discriminate against, IvanDiBoff in violation of Section 8(a) (3) of the Act.(b)Denying a referral to, or in any other way discriminatingagainst, Ivan DiBoff for engaging in activities as a union member.(c) In any like or related manner restraining or coercing employeesin the exercise of rights guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds nec-essary to effectuate the purposes of the Act :(a)Notify Raber-Kief, Inc., in writing, that it has no objection tothe continued employment of Ivan DiBoff.(b)Make Ivan DiBoff whole for any loss of pay suffered becauseof the discrimination against him in the manner set forth in the sec-tion of this Decision entitled "The Remedy." RARER-BIEF, INC.637(c)Post at its offices, meeting halls, and hiring halls, copies of theattached notice marked "Appendix." 6Copies of said notice, to befurnished by the Regional Director for Region 19, shall, after beingduly signed by a representative of the Respondent, be posted imme-diately upon receipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all places wherenotices to members are customarily posted.Reasonable steps shall betaken to insure that said notices are not altered, defaced, or coveredby any other material.(d) Sign and forthwith return sufficient copies of said notice to theRegional Director for Region 19 for posting by Raber-Kief, Inc., thesaid employer being willing, at its business offices and constructionprojects, where notices to its employees are customarily posted.(e)Notify the Regional Director for Region 19, in writing, within10 days from the date of this Order, what steps have been taken tocomply herewith.IIn the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"a Decision and Order"the words "aDecree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL OUR MEMBERS, OFFICERS,REPRESENTATIVES, ANDAGENTS : TO ALL EMPLOYEES OF RABER-KIEF, INC.Pursuant to a Decision and Order of the National LaborRelationsBoard, and in order to effectuate the purposes of the National LaborRelations Act, as amended, you are hereby notified that:WE WILL NOT cause or attempt to cause Raber-Kief, Inc., todeny employment to, or in any other manner discriminate against,Ivan DiBof, in violation of Section 8(a) (3) of the Act.WE WILL NOT deny referral to, or in any other way discriminateagainst, Ivan DiBoff for engaging in activitiesas a unionmember.WE WILL NOT in any other like or related manner restrain orcoerce employees in the exercise of rights guaranteed in Section 7of the Act.WE WILL notify Raber-Kief, Inc., in writing that we have noobjection to the continued employment of Ivan DiBoff.WE WILL make Ivan DiBoff whole for any loss of pay sufferedby reason of the discrimination practiced against him.UNITED BROTHERHOOD OF CARPENTERS& JOINERSOF AMERICA, LOCAL 1281, AFL-CIO,Union.Dated----------------By-------------------------------------(Representative)(Title) 638DECISIONSOF NATIONALLABOR RELATIONS BOARDThis notice must remain posted for 60 consecutive days from thedate of posting,and must not be altered,defaced, or covered by anyother material.Employeesmay communicatedirectly with the Board'sRegionalOffice, 327 Logan Building,500 UnionStreet, Seattle,Washington,Telephone No. Mutual2-3300, if theyhave any question concerningthis notice or compliance with its provisions.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding, with all parties represented, was heard before Trial ExaminerJames R. Webster in Anchorage, Alaska, on July 28, 29, and 30, 1964, on complaintof the General Counsel and answer of United Brotherhood of Carpenters & Joinersof America, Local 2181, AFL-CIO, herein called the Respondent.The complaint, which was issued on March 18, 1964, upon a charge filed Septem-ber 3, 1963, alleges that Respondent violated Sections 8(b)(1)(A) and (2) of theAct, by its refusal to refer Ivan DiBoff, the Charging Party, for employment duringthe summer months of 1963 pursuant to the existing hiring hall procedure.The Counsel for General Counsel and the Respondent have filed briefs herein, andthey have been carefully considered.On October 30, 1964, the counsel for GeneralCounsel filed a motion to correct record.No opposition thereto has been filed, andI have carefully examined the record and considered the corrections proposed bythe General Counsel. I find that each of the proposed corrections contained in hismotion are in order, and I hereby order that the record stand corrected accordingly.Upon the entire record, and upon my observation of the witnesses, I hereby makethe following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERRaber-Kief, Inc., is, and has been at all times material herein,a State of Wash-ington corporation engaged in constructionwork in Alaska,and is a member of theAlaska Chapter of the Associated General Contractors of America, Inc.Raber-Kief, Inc., annually has a gross income exceeding $500,000 and annually purchasesgoods and supplies of a value in excess of $50,000 which are shipped from pointsoutside the State of Alaska to its construction sites in the State of Alaska, andRaber-Kief, Inc., annually performs services valued in excess of $50,000 for theUnited States Government relating to national defense.Raber-Kief, Inc., during all times material to this proceeding, has been engagedin two construction projects in the State of Alaska, one near Anchorage, Alaska,herein referred to as the Monta-Vista project, and one on Adak Island, hereinreferred to as the Adak project.The Alaska Chapter of the Associated General Contractors of America,Inc., is,and has been at all times material herein, a multiemployer association of generalcontractors and other employers of carpenters in the State of Alaska. Said Asso-ciationwas formed and exists for the purpose, among others, of representing itsmembers in collective bargaining with labor organizations,including the Respond-ent.The members of said Association in the aggregate course and conduct of theirbusiness operations,receive an annual gross income exceeding$1,000,000, and annu-ally purchase goods and supplies from outside the State of Alaska valued in excessof $50,000, and annually perform services valued in excess of $50,000 for the UnitedStates Government relating to national defense.I find that the Alaska Chapter of the Associated General Contractors of America,Inc., and Raber-Kief, Inc., are each employers within the meaning of Section 2(2),(6), and(7) of the Act. RABER-KIEF, INC.II.THELABOR ORGANIZATION INVOLVED639United Brotherhood of Carpenters&Joiners of America,Local 1281,AFL-CIO,the Respondent herein,is a labor organization within the meaning of Section 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The issueThe issue in this case is whether or not Respondent failed and refused to referIvan DiBoff for employment with Raber-Kief, or other employers, during the sum-mer of 1963 pursuant to the existing exclusive hiring hall agreement, because ofanimosity for DiBoff by Respondent's business agent and because of DiBoff's lackof good standing with said business agent, or because DiBoff's lack of good standingwith said business agent, or because DiBoff failed to qualify for referral pursuant tothe exclusive referral agreement between Respondent and the employers involved.B. The exclusive hiring agreementThe Respondent and the Alaska Chapter of the Associated General Contractorsof America have an exclusive hiring agreement providing for the referral of qualifiedapplicants for carpentry work from two lists.List No. 1 consists of men who (a)have been for the preceding year residents of Respondent's jurisdictional area; or(b) have worked in the carpentry trade within Respondent's jurisdictional area ineach of the preceding 2 years.List No. 2 consists of all other qualified applicants.The agreement gives job preference to employees on list No. 1 with the exceptionthat contractors may employ one carpenter out of each eight carpenters on or quali-fied for list No. 2 without regard to the said preference.The agreement providesthat:"Of the first eight carpenters employed on each job one may be the exception,thereafter the exception shall be only after seven other carpenters are employed.This ratio of List No. 2 to List No. 1 carpenters will not be exceeded at any stageor period of project."When an employer requests the referral of a list No. I carpenter by name, thatcarpenter is entitled to referral regardless of his placement on the out-of-work list,and even though his name is not physically on the list.A request for a specific listNo. 2 carpenter, by name, is also honored unless the one-to-seven ratio would pre-clude the referral of a list No. 2 carpenter, and this is so even though his name isnot physically on the list.When the request is not for carpenters by name, referralsaremade in accordance with the numerical order on the out-of-work lists, and insuch cases the list No. 2 is not used until all names on list No. 1 have been exhausted.A request by an employer for a particular carpenter can be made through theemployee himself.This is an expedient that the Union has developed through suc-cessful usage.C. DiBoff's qualifications for referralDiBoff is a man of 77 years of age and has worked in the jurisdictional area ofRespondent for many years.He was absent from the State of Alaska from Novem-ber 1961 to May 1963, during which time he was in the State of Hawaii followinghis trade as a carpenter.He maintains a residence in Edmonds, Washington.When DiBoff returned to Alaska in May 1963, he talked with Ben Perkins,Respondent's finance secretary, regarding a referral.Perkins concluded that DiBoffshould be placed on list No. 1, and he based this conclusion on the premise thatDiBoff did not establish a home in Hawaii. This was not in accordance with theprovisions of the hiring hall agreement, and shortly thereafter, when the mattercame to the attention of Business Agent Robert Powell, he removed DiBoff's namefrom list No. 1 and placed it on list No. 2.DiBoff's position on list No. 2 was 28th.Although DiBoff was on list No. 2, he was qualified for referral to an employer ifrequested by that employer and if the ratio of list No. 2 men to list No. 1 men inthe employ of the particular employer did not exceed one to seven.Otherwise,DiBoff would be eligible for referral only after all men on list No. I had been offeredemployment and after those that preceded him on list No. 2 had been offeredemployment. 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDD. The refusal to refer DiBoffIn the early part of June 1963, DiBoff talked with George Woodward, a foremanon the Monta-Vista job of Raber-Kief, regarding employment.Woodward askedLink Morse, the general superintendent on the Monta-Vista project, to request thatDiBoff be referred by Respondent.DiBoff stated that he wished to use his owntools,which had not arrived in Alaska at that time, and stated that he would beready to go to work when he received his tools.His tools arrived in the latter partof June 1963, and from then on DiBoff made frequent visits to the union hall andto the jobsite seeking employment.There is no evidence that Morse made a requestfor DiBoff.Respondent denies receiving a request from Morse, and Morse did nottestify.Woodward could only assume that it was made.Nevertheless, DiBoff com-municated to Business Agent Powell that a job with Raber-Kief was waiting for himif he could obtain a referral.In the latter part of June 1963, on or about June 23, 1963, Woodward made atelephone request of the Respondent for three carpenters-DiBoff, Narvald Osnes,and Torstein Nicolaysen-all list No. 2 carpenters.The request was refused onthe grounds that they were list No. 2 men.Woodward testified that he needed thesemen very badly for the type of work he felt sure they could do, and he took thempersonally to the union hall.Powell explained to him that under no circumstancescould he dispatch anyone of the three because of the fact that Woodward had toomany list No. 2 men on the job at the time. Powell had previously dispatched menpursuant to Woodward's request, but some of these had been terminated as incom-petent.A few days after the request for DiBoff, Osnes, and Nicolaysen, Poweltvisited the jobsite and brought with him a carpenter named Hansen, who was anelderly gentlemen.Woodward informed Powell that he could not use Hansen, asthe work he then had required younger men who could climb up and down scaffolds.He asked Powell to send out Nicolaysen and Osnes. Powell told him that if hewould put Hansen to work, he would send out one of the two younger men.Wood-ward asked that he send both of them. Powell refused to do this and that endedtheir conversation.The next morning Osnes came to the job with a referral slip.Woodward then placed a call for Hansen and Nicolaysen, and these men were dis-patched and put to work.Following the June 23 request for DiBoff, Woodward did not again make a spe-cific request for DiBoff; but he told DiBoff that any time that he could get a referral'slip, he had a job at the Monta-Vista project.On or about June 23, Woodward was promoted from foreman to general super-intendent at the Monta-Vista project, succeeding Link Morse.In the latter part of July 1963, Raber-Kief began hiring carpenters for the Adakproject.Louis Taylor, office manager for Raber-Kief, was in Anchorage, Alaska,during this time hiring personnel for the Adak project.DiBoff was recommendedby Woodward for employment; Taylor placed a request by telephone with Respond-ent for DiBoff.On another occasion, during this same time, Taylor talked withPowell regarding DiBoff and was told by Powell that he could not be dispatchedbecause he was not on list No. 1.During this time, DiBoff visited both the unionhall and the office of Taylor regarding employment, and Taylor told him that ifDiBoff could get Powell to dispatch him, he would send him to Adak.I conclude and find that DiBoff was specifically requested for the Monta-Vistaproject on or about June 23, 1963, and for the Adak project during the time car-penters were initially employed for that job, near the end of July 1963, and thatDiBoff continually thereafter made known to Respondent that Raber-Kief desired hisemployment.The specific requests were turned down by Powell on the groundsthat DiBoff was a list No. 2 carpenter and that the ratio of list No. 2 carpenters to,listNo. 1 carpenters did not warrant his referral.Respondent further contends thatfollowing the specific requests in June and in July DiBoff was not again requestedby Raber-Kief until about September 5 or 6Pursuant to this request, DiBoff wasreferred for employment on September 10, 1963, on the Adak project.' The period'during which he had been requested and not referred was from about June 23 toSeptember 10, 1963Counsel for General Counsel contends that DiBoff continuously made known toRespondent that Raber-Kief requested him and that DiBoff was discriminated againstas evidenced by the referral of other list No. 2 men, and that Powell's statements toother persons evidence his animosity for DiBoff as his motive for not referring him.Thecharge in this case was filed on September 3, 1963, and a copy was personally-served onRespondent on or about the same date. RABER-KIEF, INC.641E. Referral of list No. 2 menRecords of Raber-Kief show the following carpenters, who were list No. 2 men,to have been employed on the Mona-Vista project from the latter part of June 1963to September 10, 1963:June 21 (Friday) :Jacob MorkenJune 26 (Wednesday):Ashjarn Saelvik 2July 2 (Tuesday) :Narvald OsnesJuly 3 (Wednesday) :Torstein Nicolaysen 3Records of Raber-Kief show that the following carpenters, who were list No. 2men, were employed on the Adak project from its inception to September 10, 1963:June 21 payroll:Hal Vosberg, foreman 4August 4 payroll:Ivan E. Wood aAugust 18 payroll:William T. O'Shaughnessy, foremanAugust 25 payroll:Jay S WymerPayroll records of Raber-Kief show that at all times material herein the ratio oflistNo. 2 men to list No. 1 men was at maximum or exceeded maximum. Theturnover of employees resulted in frequent changes in the ratio.The terminationor quitting of list No. 1 men could cause a ratio-excess of list No. 2 men; also therecords indicate that on occasions extra list No. 2 men were employed causing aratio imbalanceat leasttemporarily.This could be from erroneous calculations ofthe ratio by Respondent due to the fluidity of the employment situation and require-ments, or due to laxity by Respondent in adherence to the seven to one ratio, or dueto knowledge by Respondent of impending employment of, or changesin status of,listNo 1 men, which would then bring the ratio into balance.The records do not indicate at any time a ratio shortage of list No. 2 men in theemploy of Raber-Kief. From this there appears to have been no opening for DiBoff.But, as indicated above, some list No. 2 men were referred.What was the basis fortheir referral in preference to DiBoff9Until list No. 1 is exhausted, a list No. 2 man can get employed only upon specificrequest of an employer and then only provided the ratio is not exceeded. It canthen be concluded, in absence of evidence to the contrary, that the list No. 2 mennamed above were specially requested by Raber-Kief.There is no testimony regard-ing the circumstances surrounding the employment of Morken, Saelvik, and Free-berg on the Monta-Vista project nor on the four list No. 2 men hired on the Adakjob.The fact that Saelvik worked only 2 days, coupled with Superintendent Wood-ward's testimony that some unnamed carpenters referred were not competent, andcoupled with the continued referral of carpenters, suggests that Saelvikwas one ofthe incompetent referrals; and thus in turn suggests that he may not have beenrequested by the Employer.But such conclusions are mere conjectures and notbased on adequate evidence.Counsel for General Counsel did not identify duringthe hearing the list No. 2 men allegedly referred in preference to DiBoff (exceptOsnes and Nicolaysen).He indicated that an analysis of the payroll record ofRaber-Kief and the exhibits showing the list placement of carpenters would reveallistNo 2 men employed by Raber-Kief and their periods of employment. This isquite true, but the payroll records do not reveal the circumstances surrounding theemployment of these men.No evidence was elicited from Raber-Kief or the employ-ees involved or from Respondent on this matter, and Respondent, not being informedas to the names of the carpenter allegedly referred in preference to DiBoff, offeredno testimony on this matter.Two of the list No. 2 men on the Adak job were fore-men and a third, Wood, had worked all season for Raber-Kief on the Monta-Vistajob.These facts taken from the payrolls would "indicate" an employer preference2 Saelvik worked only 2 days and was paid off. This was at a time when carpenterswere needed and being hired3 Counsel for General Counsel contends that Donald E. Freeberg, employed on August 20'as a carpenter-floorman, was a list No 2 carpenterNone of the records in evidencereveal his list placement, and Powell, who was interrogated on the matter, did not knowwhich list Freeberg was onI cannot conclude from Powell's general testimony that inthe latter part of July he exhausted his No 1 list and had to use list No. 2, that there-fore Freeberg was on list No 2, as counsel for General Counsel contends4I find that the payroll classification of "carpenter 4M" stands for carpenter foreman6Wood was employed on the Monte-Vista project from early June through July 27,1963 ; thus, apparently, was transferred from one project to the other7 8 9-7 3 0-6 6-v o f 15 2-4 2 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor these men over DiBoff. As to the fourth, Wymer, employed during the August25 payroll, there being no testimony as to the circumstances of his employment, Icannot conclude that this referral was discriminatory as to DiBoff.The same is trueas to Jacob Morken and Ashjarn Saelvik employed June 21 and 26, respectively, onthe Monta-Vista job.6Evidence was adduced concerning the referral and employment of Osnes andNicolaysen, and this is set forth in a prior paragraph.Powell had tried to getWoodward to employ a list No. I carpenter, Hansen, on the occasion; but he wasrejected primarily because of his physical limitations due to his age.Woodwardthen urged and bargained with Powell to dispatch two young carpenters, Osnes andNicolaysen.Finally, Powell did send Osnes, and then after a specific request forHansen and Nicolaysen, they were dispatched the next day.Counsel for General Counsel contends that Raber-Kief's request for DiBoff wasstill pending.Respondent contends that on the occasion under consideration, Wood-ward made no request or mention of DiBoff and that the request was for Osnes andNicolaysen.Woodward testified that he did not again specifically request DiBoff afterthe occasion when he took DiBoff, Osnes, and Nicolaysen to the union hall for refer-rals, because DiBoff had stated to him that he could not get a referral slip.Wood-ward wanted to employ DiBoff, Osnes, and Nicolaysen; he did not prefer any one ofthe three over the others.I am of the opinion that counsel for General Counsel has not sustained the bur-den of proof that DiBoff was discriminatorily refused a referral to a Raber-Kiefproject from about June 23 to September 10, 1963.The selections of Osnes andNicolaysen were at Woodward's insistence.F.DiBoff not referred to other projectsIn June or July 1963, Frank Skinner, superintendent for Ramstad ConstructionCompany, told DiBoff to get a referral slip and he would employ him.DiBoffreturned later and told Skinner that he could not get a dispatch. Skinner did notmake a personal request to the union hall for DiBoff.In August 1963, after Skinner had left the employ of Ramstad, and wasa super-visor forWedekind Company, he had a discussion with Powell regarding DiBoffone evening in a night club.He asked Powell. "What's the deal with Ivan DiBoff?"Powell answered, "Well, he is on List No. 2." Skinner stated, "Well, he came downand asked me for a job and I told him if he could get straightened out with theUnion I would put him to work." Roberts answered, "I can't put him to work, wehave men out there waiting for work"; and Powell added, "I don't give a damn ifhe ever goes to work." Powell also told Skinner that on a project on St. Paul Islandsome years ago, DiBoff had let some laborers do carpenters' work.?DiBoff had also requested Skinner to give him a job with Wedekind, which Skin-ner had agreed to do if DiBoff got a referral.The record is incomplete as to whether there has been a discriminatory refusal torefer DiBoff to jobs with Ramstad Construction Company or Wedekind Company.There is no showing as to the existing ratio of list No. 1 men to list No.2 men, noras to the referral of list No. 2 men during the time involved.8G. Powell's resentment toward DiBoiWhen Powell removed DiBoff's name from list No. 1 and placed it on list No. 2,DiBoff was very displeased and strongly expressed his displeasure to Powell and toothers.Powell endeavored to explain to him the reason for his action, but DiBoffwas not inclined to accept or concur in the explanation.Powell readily admittedthat DiBoff made him "temporarily angry," and stated, "I'm not very happy withDiBoff because of the way he insulted me all summer and because of the length towhich he went to get dispatched."Financial Secretary Lannert stated, "I thoughtthey would come to blows several times there."6 The referral of Saelvik on June 26, in particular-so soon after the refusal to referDtBoff, Osnes, and Nicolaysen-arouses speculation as to the circumstances surroundinghis referral (how and why it happened)7In the summer of 1960 DiBoff had asked laborers to move or carry some lumber ormaterial for him; he was reprimanded at the time by Powell who stated that once lumberand other material used by carpenters are delivered to a project, only carpenters canmove it.sThe complaint does not allege a refusal to refer to any employer other than Raber-Kief and its joint venturers, which had two construction projects, Monta-Vista and Adak ;but evidence was also adduced relating to Ramstad and Wedekind. MALONE KNITTING COMPANY643In addition to the statement of Powell to Skinner quoted above, Powell also dur-ing the time involved stated to the financial secretary of Respondent (in the summerof 1963), Peter Lannen, that "he wasn't going to dispatch the old son-of-a-bitch[DiBoff] he was on List No. 2, regardless."In July 1963 DiBoff registered a complaint with the general offices of the UnitedBrotherhood of Carpenters and Joiners of America in Washington, D.C., concerningRespondent's refusal to give him a referral.In 1960, as previously mentioned, while DiBoff was employed on St. Paul Island,Powell had an occasion to criticize him for using laborers to do carpentry work.In June 1963 an election was held for the position of business agent for Respond-ent.Powell, who occupied the position, was a candidate for reelection.The electionwas rerun in August 1963, after an appeal was taken to the general offices of theUnion that the first election had not been properly conducted. In both instancesPowell prevailed.DiBoff was one of the union members who campaigned stronglyagainst Powell.H. ConclusionA union representative administering a hiring hall must at all times maintainobjectivity and not permit himself to be influenced in the performance of his dutiesby his emotional reactions to job applicants; he has a grave responsibility in thisregard.It appears that Powell was in fact annoyed by DiBoff's reaction to thechange in his list placement and to his failure to get a referral, and Powell expressedhis feelings to Frank Skinner that he "didn't give a damn if he [DiBoff] ever goes towork," and similarly to Financial Secretary Lannen.But, in the operation of anondiscriminatory hiring hall, Powell was under just as much an obligation not todiscriminate in favor of DiBoff as not to discriminate against him. Some of themembers of Respondent were desirous of granting him "special dispensation" forreferral, because of his age and long union membership.The issue to be resolvedfirst is whether there has been a discriminatory application of the hiring hall proce-cedure in the case of DiBoff.I cannot conclude that counsel for General Counsel has sustained the burden ofproof that the referral of any of the list No. 2 men mentioned herein constituted adiscrimination against DiBoff; and there is no evidence of any other occasion onwhich DiBoff could have been referred in accordance with the ratio requirements ofthe exclusive hiring agreement.Accordingly, I find that there has been no violationof Section 8(b)(1)(A) or (2) by Respondent, and I shall recommend that the com-plaint be dismissed.CONCLUSION OF LAW1.Raber-Kief, Inc., and the Alaska Chapter of the Associated General Contractorsof America, Inc., are each employers engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.2.United Brotherhood of Carpenters & Joiners of America, Local 1281, AFL-CIO, Respondent herein, is a labor organization within the meaning of Section 2(5)of the Act.3.Respondent has not engaged in any unfair labor practice as alleged in thecomplaint.RECOMMENDED ORDERIt is recommended that the complaint be dismissed.Malone Knitting CompanyandInternational Ladies GarmentWorkers' Union,AFL-CIO.CaseNo. 1-CA-4668.May 17,1965DECISION AND ORDEROn February 1, 1965, Trial Examiner Sidney Lindner issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certain152 NLRB No. 68.